Title: To Thomas Jefferson from William Jarvis, 22 July 1806
From: Jarvis, William
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Lisbon 22 July 1806
                        
                        I was honored with yours of the 16 April; and was much gratified that one of the last pipes of Wine was of a
                            quality which met your approbation. A compliance with your wishes will always give me much Satisfaction, but it will be no
                            small addition to my pleasure; to think that it has in the smallest degree been in my power to be instrumental to your
                            comfort. Agreeable Sir to your wishes I have as a case on you at thirty days sight in favour of Messrs. R.F. Hooe & Co. for the ballance; and inclose the Account Current.
                        I am highly pleased to learn that a sense of justice regarding us and of the advantage Great Britain derives
                            from as good understanding with the United States, is likely to be introduced into the Councels of that Nation with the
                            new Ministry. It was to have been expected from the Character of Several of the leading members. But I am still persuaded,
                            Situated as that nation is, that a proper application of our means must have forced even their predecessors to have done
                            us justice: yet if satisfaction can be obtained in an amicable way it certainly is much preferable. I am also much
                            gratified that there is a prospect of acquiring the Floridas. I never could think that a few million ought to be any bar
                            to the acquisition. the Commercial advantages have much weight with me, but my detestation of a bad neighbourhood much
                            more. I do not pretend to doubt the honest views of any nation, but allow me Sir to repeat what I have several times
                            before said, that I should not wish to see my Country in a situation to dread them, were they unfriendly. A State of
                            Security & tranquility too is very desirable as affording an
                            opportunity to carry your plans of internal improvement & a general Systematic education into operation. The latter as
                            tending to consolidate our political institutions, appears to me a prime object of National importance, & cannot be too
                            often enforced on the public mind. Something occurs almost every day the more Strongly to impress on my mind the necessity.
                        There are some reports of a Peace. If true or even there is a prospect, I am afraid it will have an
                            unfavourable effect on our pending negotiations. 
                  With perfect veneration I am Sir yr. mo: Obt. & devoted Servt.
                        
                            William Jarvis
                            
                        
                    